 1   Jeremy C. Lieb (WSB #47219)
     Erik Grafe (AK Bar #0804010) (pro hac vice)
 2   EARTHJUSTICE
     441 W 5th Avenue, Suite 301
 3   Anchorage, AK 99501
     T: 907.277.2500
 4   F: 907.277.1390
     E: jlieb@earthjustice.org
 5      egrafe@earthjustice.org

 6   Kristen L. Boyles (WSB #23806)
     EARTHJUSTICE
 7   705 Second Avenue, Suite 203
     Seattle, WA 98104
 8   T: 206.343.7340
     F: 206.343.1526
 9   E: kboyles@earthjustice.org

10   Attorneys for Citizens for Clean Air, a project of
     Alaska Community Action on Toxics, and Sierra Club
11
                               UNITED STATES DISTRICT COURT
12                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
13
     CITIZENS FOR CLEAN AIR, a project of                 )   Case No. 2:18-cv-01803-TSZ
14   ALASKA COMMUNITY ACTION ON TOXICS,                   )
     and SIERRA CLUB,                                     )
15                                                        )   STATUS REPORT, JOINT
                           Plaintiffs,                    )   STIPULATED MOTION AND
16                                                        )   ORDER TO HOLD BRIEFING
            v.                                            )   SCHEDULE IN ABEYANCE
17                                                        )
     ANDREW WHEELER, in his official capacity as          )
18   Administrator of the United States Environmental     )
     Protection Agency, and CHRIS HLADICK, in his         )
19   official capacity as Regional Administrator of the   )
     United States Environmental Protection Agency        )
20   Region 10,                                           )
                                                          )
21                         Defendants.                    )
                                                          )
22   STATE OF ALASKA                                      )
                                                          )
23                         Defendant-Intervenor.          )
                                                          )
24
                                                                       Earthjustice
     STATUS REPORT, JOINT STIP. MOT. AND ORDER
25                                                                     705 Second Avenue, Suite 203
     (Case No. 2:18-cv-01803)                                          Seattle, WA 98104
                                                                       206.434.7340
26
 1           The parties make this filing pursuant to the Court’s July 16, 2019, order. Dkt. 28 at 5.

 2   Plaintiffs, EPA, and the State of Alaska are engaging in discussions to resolve Plaintiffs’ challenge

 3   through settlement. The parties intend to file a proposed settlement soon. To allow the settlement

 4   conversations to continue, the parties jointly request that the briefing schedule entered by the

 5   Court’s July 16, 2019, order, Dkt. 28 at 5, be amended as follows:

 6           Plaintiffs’ Motion for Summary Judgment – August 30, 2019 (noted on the court’s motion

 7           calendar for October 18, 2019)

 8           Defendants’ Response and Cross Motion for Summary Judgment – September 20, 2019

 9           Plaintiffs’ Reply/Response – October 4, 2019

10           Defendants’ Reply/Response – October 18, 2019

11   This extension is needed to allow for the parties to finalize a potential settlement agreement.

12           Presented this 2nd day of August, by:

13            s/ Jeremy C. Lieb
              Jeremy C. Lieb (WSB #47219)
14            Erik Grafe (AK Bar #0804010) (pro hac vice)
              EARTHJUSTICE
15            441 W 5th Avenue, Suite 301
              Anchorage, AK 99501
16            T: 907.277.2500
              F: 907.277.1390
17            E: jlieb@earthjustice.org
                 egrafe@earthjustice.org
18
              s/ Kristen L. Boyles
19            Kristen L. Boyles (WSB #23806)
              EARTHJUSTICE
20            705 Second Avenue, Suite 203
              Seattle, WA 98104
21            T: 206.343.7340
              F: 206.343.1526
22            E: kboyles@earthjustice.org

23            Attorneys for Citizens for Clean Air, a project of Alaska Community
              Action on Toxics, and Sierra Club
24
                                                                                 Earthjustice
     STATUS REPORT, JOINT STIP. MOT. AND ORDER                                   441 W 5th Avenue, Suite 301
25
     (Case No. 2:18-cv-01803)                        2                           Anchorage, AK 99501
                                                                                 907.277.2500
26
 1           s/ Sheila Baynes
             Sheila Baynes (MT Bar #37722843)
 2           U.S. Department of Justice
             Environmental & Natural Resources Division
 3           Environmental Defense Section
             P.O. Box 7611
 4           Washington, DC 20044
             T: 202.514.2617
 5           F: 202.514.8865
             E: sheila.baynes@usdoj.gov
 6
             Counsel for Defendants
 7
             s/ Emma Pokon
 8           Emma Pokon (Alaska Bar No. 1011112)
             ALASKA DEPARTMENT OF LAW,
 9           Office of the Attorney General
             1031 W. 4th Avenue, Suite 200
10           Anchorage, AK 99501
             Tel: (907) 269-5100
11           Email: emma.pokon@alaska.gov

12           s/ Anthony J. Gaspich
             Anthony J. Gaspich, WSBA No. 19300
13           GASPICH LAW OFFICE PLLC
             1000 Second Avenue, Suite 3330
14           Seattle, WA 98104
             Tele (206) 956-4204
15           Email: tony@gaspichwilliams.com

16           Attorneys for Defendant-Intervenor
             State of Alaska
17

18
             It is so ordered.
19
                     Dated this 7th day of August, 2019.
20

21

22
                                                  A
                                                  Thomas S. Zilly
                                                  United States District Judge
23

24
                                                                           Earthjustice
     STATUS REPORT, JOINT STIP. MOT. AND ORDER                             441 W 5th Avenue, Suite 301
25
     (Case No. 2:18-cv-01803)                     3                        Anchorage, AK 99501
                                                                           907.277.2500
26
